DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2015/069017 filed 08/19/2015, which claims benefit of the European Application No. EP14181621, filed 08/20/2014, has been received and acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2020 was filed after the mailing date of the Non-Final Office Action on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Heitzenrater on 01/26/2021.

Please amend Claim 17 as follows - after line 22 please add the limitations from claims 37-39. The claim should now read as:

17. A surface-finished steel sheet comprising:
a steel base material; and
a metallic corrosion-resistant layer that extends from at least one surface of the base material to a surface of the surface-finished steel sheet, the metallic corrosion-resistant layer consisting of:
	more than 40% by weight aluminum;
	iron; 
	5 to 30% by weight nickel; 
	less than 8% by weight Si; and
	a remainder being unavoidable impurities,
	wherein nickel-containing phases are located at a transition from the                    metallic corrosion-resistant layer to the base material of the surface-finished steel sheet, nickel is present at an outer surface of the surface-finished steel sheet, and an outer half layer of the metallic corrosion-resistant layer has more aluminum than an inner half layer of the metallic corrosion-resistant layer, wherein the metallic corrosion-resistant layer has a thickness in a range                        from 8 to 15 µm, and, 
wherein the surface finished steel sheet is produced by:
	applying a nickel layer to a flat steel product;
	subjecting the flat steel product with the nickel layer to a recrystallizing         annealing treatment under inert gas before hot-dip coating the flat steel product; and
	hot-dip coating the flat steel product with aluminum or an aluminum-based            alloy after the nickel layer is applied to the flat steel product; and

wherein the interior portion of the thickness of the metallic corrosion-resistant layer is in the inner half layer of the metallic corrosion-resistant layer; and
wherein the metallic corrosion-resistant layer contains 10-12% by weight nickel and 52-86% by weight aluminum adjacent to the outer surface in an outer quarter layer of the metallic corrosion-resistant layer.

Claims 18-19 remain cancelled.
Claims 20-24 remain unamended.
Claim 25 remains cancelled.
Claims 26-28 remain unamended. 

Please amend Claim 29 as follows - in line 2 after “…metallic corrosion-resistant layer…” please insert “according to claim 17”. The claim should now read as:

29. A method for producing a steel sheet surface-finished with a
metallic corrosion-resistant layer according to claim 17, the method comprising
		applying a nickel layer to a flat steel product; and
		hot-dip coating the flat steel product with aluminum or an aluminum-based alloy
after the nickel layer is applied to the flat steel product. 

Claims 30-36 remain unamended
Claims 37-39 are cancelled. 

Election/Restrictions
Claims 17, 20-24, and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 29-36, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement set forth in the Office action mailed on 03/05/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 17, 20-24, and 26-28 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are directed toward a surface-finished steel sheet comprising a steel base material, and a metallic corrosion-resistant layer that extends from at least one surface of the base material to a surface of the surface-finished steel sheet. The metallic corrosion-resistant layer consists of more than 40% by weight aluminum, iron, 5 to 30% by weight nickel, less than 8% by weight Si, and a remainder being unavoidable impurities. Nickel-containing phases are located at a transition from the metallic corrosion-resistant layer to the base material of the surface-finished steel sheet. Additionally, nickel is present at an outer surface of the surface-finished steel sheet, and an outer half layer of the metallic corrosion-resistant layer has more aluminum than an inner half layer of the metallic corrosion-resistant layer. The metallic corrosion-resistant layer has a thickness in a range                        from 8 to 15 µm. The surface finished steel sheet is produced by applying a nickel layer to a flat steel product, subjecting the flat steel product with the nickel layer to a recrystallizing         annealing treatment under inert gas before hot-dip coating the flat steel product, and hot-dip coating the flat steel product with aluminum or an aluminum-based alloy after the nickel layer is applied to the flat steel product. The metallic corrosion-resistant layer has a compositional profile in which the nickel content increases in a direction from the outer surface of the surface-finished steel sheet towards an interior portion of the thickness of the metallic corrosion-resistant layer. The nickel content is at a maximum at the interior portion of the thickness of the metallic corrosion-resistant layer, then the nickel content decreases in a direction from the interior portion of the thickness of the metallic corrosion-resistant layer toward the base material. The interior portion of the thickness of the metallic corrosion-resistant layer is in the inner half layer of the metallic corrosion-resistant layer. The metallic corrosion-resistant layer contains 10-12% by weight nickel and 52-86% by weight aluminum adjacent to the outer surface in an outer quarter layer of the metallic corrosion-resistant layer. The closest prior art includes the following:

Morimoto (JP-2009120943-A)
Morimoto teaches a surface-finished steel sheet comprising a steel base material (paragraph [0001]). Morimoto teaches a metallic corrosion-resistant layer that extends from at least one surface of the base material to a surface of the surface-finished steel sheet (paragraph [0045]). Morimoto teaches a metallic corrosion-resistant layer consisting of the composition shown below within Table I (original version of Morimoto, paragraph [0062], Table 2, Example No. 61). 
Table I – A comparison of the composition disclosed within Claim 1 and example #61 of Morimoto (JP-2009120943-A)
Reference
AluminumWt %
IronWt %
NickelWt %
SiliconWt %
Consisting Of
Claim 1
> 40
> 0
5 - 30
< 8
Morimoto Example #61
77.5
12
10
0.5


However Morimoto does not teach nickel-containing phases being located at a transition from a metallic corrosion-resistant layer to a base material of the surface-finished steel sheet. Morimoto does not teach nickel being present at an outer surface of a surface-finished steel sheet with the outer half layer of the metallic corrosion-resistant layer having more aluminum than the inner half layer of the metallic corrosion-resistant layer. Morimoto does not teach the sheet having a thickness between a range of 8μm to 15μm. Morimoto does not teach the surface finished steel sheet being produced by applying a nickel layer to a flat steel product, subjecting the flat steel product with the nickel layer to a recrystallizing annealing treatment under inert gas before hot-dip coating the flat steel product, and hot-dip coating the flat steel product with aluminum or an aluminum-based alloy after the nickel layer is applied to the flat steel product. Morimoto does not teach the metallic corrosion-resistant layer has a compositional profile in which the nickel content increases in a direction from the outer surface of the surface-finished steel sheet towards an interior portion of the thickness of the metallic corrosion-resistant layer, the nickel content being at a maximum at the interior portion of the thickness of the metallic corrosion-resistant layer and then the nickel content decreasing in a direction from the interior portion of the thickness of the metallic corrosion-resistant layer toward the base material. Morimoto does not teach the metallic corrosion-resistant layer containing 10-12% by weight nickel and 52-86% by weight aluminum adjacent to the outer surface in an outer quarter layer of the metallic corrosion-resistant layer. 

Takahashi (JP-04168262-A) 
Takahashi teaches a method for producing surface-finished steel sheet material having corrosion-resistance (paragraph [0001], page 1). Takahashi teaches nickel-containing phases being located at a transition from a metallic corrosion-resistant layer to a base material of the surface-finished steel sheet (paragraph [0001], page 2). Takahashi teaches applying a Ni coating layer and subsequently applying an Al coating layer and subjecting these adjacent layers to a thermal diffusion process (paragraph [0001], bottom of page 1). 

Cheng (Cheng, Wei-Jen, and Chaur-Jeng Wang. “Characterization of Intermetallic Layer Formation in Aluminide/Nickel Duplex Coating on Mild Steel.” Materials Characterization, vol. 69, 2012, pp. 63–70). 

Cheng teaches a study into intermetallic layer formation within aluminide/nickel duplex coating on mild steels (abstract). Cheng teaches nickel being present at an outer surface of a surface-finished steel sheet with the outer half layer of the metallic corrosion-resistant layer having more aluminum than the inner half layer of the metallic corrosion-resistant layer (Figure 1; page 65, section 3.1). 

Laurent (U.S. 2010/0221572)
Laurent teaches a steel part of which is coated with an aluminum alloy (paragraphs [0001], [0014]). Laurent teaches applying an aluminum-based alloy comprising 8-11% by weight silicon, 2-4% by weight iron, with the remainder being aluminum (paragraph [0041]) using a dip tub coating process (paragraph [0040]). Laurent teaches the coating being between 5 and 35 microns for the purpose of being resistant to processing conditions (paragraph [0040]). 

The examiner points out that while each of these references read upon some select areas of the instant claims, none of the references along or in combination explicitly teach the metallic corrosion-resistant layer having a compositional profile in which the nickel content increases in a direction from the outer surface of the surface-finished steel sheet towards an interior portion of the thickness of the metallic corrosion-resistant layer, the nickel content being at a maximum at the interior portion of the thickness of the metallic corrosion-resistant layer, then the nickel content decreasing in a direction from the interior portion of the thickness of the metallic corrosion-resistant layer toward the base material, and the metallic corrosion-resistant layer containing 10-12% by weight nickel and 52-86% by weight aluminum adjacent to the outer surface in an outer quarter layer of the metallic corrosion-resistant layer. Furthermore, the examiner cannot find any piece of prior art that provides any underpinning or rationale as to why one of ordinary skill would find it obvious to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735